DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO # 12-003
ACA # 22
December 28, 2012
RE: Conversion of Net Income Standards to
MAGI Equivalent Income Standards
Dear State Health Official:
Dear State Medicaid Director:
This letter is one of a series intended to provide guidance on implementation of the Patient
Protection and Affordable Care Act of 2010 (Pub. L. No. 111-148), as amended by the Health
Care and Education Reconciliation Act of 2010 (Pub. L. No. 111-152) (collectively referred to as
the Affordable Care Act). The purpose of this letter is to inform states about the provisions
under the Affordable Care Act for converting current net income eligibility thresholds to
equivalent modified adjusted gross income (MAGI) thresholds (referred to in this guidance as
"MAGI-equivalent" or "MAGI-based") in the Medicaid program and Children's Health Insurance
Program (CHIP), the conversion methodology and process, and the timeframes for executing the
conversions.
As discussed below, the Centers for Medicare & Medicaid Services (CMS) will provide
substantial technical assistance to states as they undertake the conversion process, including
actually calculating the final converted thresholds for states if the state chooses.
Transition to Modified Adjusted Gross Income (MAGI)
Currently, states’ methodologies for determining Medicaid and CHIP income eligibility vary
widely, primarily due to differences in the application of income disregards. To determine
eligibility, the state first determines an individual’s (or family's) gross income using a
combination of state and federal rules on household or family composition, and then deducts, or
disregards, income amounts that are not considered countable, such as childcare expenses. These
income deductions or disregards can vary by state, type of income, and by eligibility group. The
resulting net income is then compared to an income eligibility threshold (referred to as the net
income standard) to determine whether the individual is income eligible for Medicaid or CHIP.
Effective January 1, 2014, a methodology for determining income based on modified adjusted
gross income (MAGI) will apply to both Medicaid and CHIP eligibility for most enrollees,
including children, pregnant women, parents and other caretaker relatives and the new adult
group (as applicable in a state). As added by the Affordable Care Act, sections 1902(e)(14)(A)
and 2102(b)(1)(v) of the Social Security Act (the Act) for the Medicaid program and CHIP,
respectively, provide that states will use the MAGI-based methodology for determining the
income of an individual and the individual's household, as applicable, for purposes of eligibility
for Medicaid or CHIP under the state plan or an 1115 demonstration and for any other purpose

Page 2 – State Health Official/State Medicaid Director

applicable under the plan or a demonstration project for which a determination of income is
required. To promote coordination and avoid gaps or overlaps in coverage, the new
methodology is aligned with the one that will be used to determine eligibility for the premium
tax credits and cost sharing reductions available to certain individuals purchasing coverage on
the Affordable Insurance Exchanges starting in 2014. Under the statute, MAGI-based income
methodologies will not apply to determinations of Medicaid eligibility for elderly and disabled
populations.
MAGI and household income are defined in section 36B(d)(2)(A) and (B) of the Internal
Revenue Code (IRC). The MAGI-based methodology under the Medicaid statute includes
certain unique income counting and household composition rules reflected in CMS regulations at
42 CFR 435.603 and discussed in section III.B. of the preamble to the eligibility final rule
published in the Federal Register on March 23, 2012, (77 FR 17144, pages 17150-59; available
at http://www.gpo.gov/fdsys/pkg/FR-2012-03-23/pdf/2012-6560.pdf.)
Under the statute, to complete the transition to the MAGI-based methodology, states will
develop MAGI-based income eligibility standards for the applicable eligibility groups that “are
not less than the effective income levels” that were used to determine Medicaid and CHIP
income eligibility as of the enactment of the Affordable Care Act. The conversion of current
income eligibility standards to equivalent MAGI-based income eligibility standards should
account for any income disregards now used. Finally, under section 1902(e)(14)(E) of the Act,
each state must submit to the Secretary for approval its proposed MAGI-equivalent income
eligibility standards and the methodologies and procedures that support those proposed
standards, for each applicable eligibility group. We refer to this submission as the state’s
“MAGI Conversion Plan” which is discussed in greater detail below.
State Engagement, Solicitation of Public Input, and Criteria for Testing Methodologies
In order to test various methodologies and develop this guidance for converting current income
standards to MAGI-based standards, we consulted with states, solicited public comments through
a request for information (“Solicitation”) in June 2012, and worked with ten pilot states to test
the feasibility of potential conversion methodologies.
We evaluated potential conversion methodologies bearing in mind the statutory objective to
establish a MAGI-based income eligibility standard for each eligibility group, on a state specific
basis, that is not less than the effective income eligibility standard as applied on the date of
enactment of the Affordable Care Act. We interpret this to mean a standard that, in the
aggregate, neither systematically increases nor decreases eligibility overall. We applied various
criteria in evaluating each of the potential conversion methodologies and associated data sources
including:
•
•
•

Unbiased: Across all eligibility categories, the method does not systematically increase
or decrease the number of eligible individuals within a given eligibility group or
systematically increase or decrease the costs to states.
Accuracy: To the extent possible, the method minimizes changes in eligibility status by
minimizing losses and gains in eligibility for a given category of coverage.
Precision: The converted standard must be stable and repeatable. In other words, if the
methodology to arrive at the converted standard were repeated, it would arrive at the

Page 3 – State Health Official/State Medicaid Director

•
•

same result. For example, if a sampling methodology is used, the sample size must be
large enough to ensure that the conversion method, if calculated on another sample,
would in general yield the same converted standard.
Data quality: The data used are representative of the income and disregards of the
population so as not to bias the converted standard due to poor data quality.
Administrative burden: The method minimizes demands on state administrative
resources and capacity.

Applications of Converted Income Standards
States will use converted income standards for the purposes described below to:
Establish the Applicable Income Eligibility Standards. Through the income conversion process,
a MAGI-based income eligibility standard will be established for each existing eligibility group.
Follow the Minimum Eligibility Requirements. In addition to current income standards, certain
minimum income standards will be converted. For adult groups, a state may lower the income
standard after the maintenance of effort (MOE) provision for adults (under sections 1902(a)(74)
and 1902(gg) of the Act) expires on January 1, 2014, subject to the applicable statutory
minimum standards. For children’s eligibility in Medicaid and CHIP, the converted state income
standards will establish the MAGI-based state income eligibility standards until at least
October 1, 2019, when the MOE provision for children expires.
Identify Premium Payment Income Thresholds. The income conversion process will also be
used to establish new income thresholds for premium payments for states that tie premium
payments to income under section 1916A.
Establish Income Levels for Determining Newly Eligible Adults. Beginning in January 2014, an
enhanced federal medical assistance percentage (FMAP) will be available for the expenditures of
certain individuals in the new adult eligibility group who are considered to be “newly eligible”,
as defined in section 1905(y)(2) of the Act. In general, in accordance with the statutory
definition, “newly eligible” refers to an adult who would not be eligible for full benefits,
benchmark benefits, or benchmark-equivalent benefits under a state’s Medicaid program in
effect on December 1, 2009. States will need to convert income eligibility standards in effect on
December 1, 2009, that differ from those in effect when the Affordable Care Act was enacted, to
MAGI-equivalent standards in order to identify newly eligible individuals in the adult group for
whom the state can claim the increased FMAP. More detail on FMAP claiming for newly
eligible individuals will be forthcoming in an upcoming regulation.
Options for Conversion to MAGI Eligibility Standards
After evaluating a range of conversion methodologies and the associated process for establishing
MAGI-equivalent standards, we identified two options states may use for income conversion.
The first option is the “Standardized MAGI Conversion Methodology.” The research data
underlying the selection of this methodology will be made available, as discussed at the end of
this letter. This methodology can be implemented with national survey data or with state data.
The second option, the “State Proposal Option,” allows states to propose and implement
alternative methodologies and processes, with federal approval.

Page 4 – State Health Official/State Medicaid Director

Option 1. Standardized MAGI Conversion Methodology
The Standardized MAGI Conversion Methodology adjusts the applicable Medicaid net income
eligibility standard for each eligibility group by: (1) calculating the average size of the disregards
for people whose net income falls within 25 percentage points of the federal poverty level (FPL)
below the net income standard; and (2) adding this average disregard amount, expressed as a
percentage of the FPL, to the net income eligibility standard, also expressed as a percentage of
the FPL. The resulting sum is the MAGI eligibility standard for that eligibility group. The 25
percentage point band for calculating the average disregard was derived through research and
data analysis in order to target the population for whom disregards most affects eligibility,
without limiting the group so narrowly as to affect the stability of results.
For example, if the net income standard for a given state and eligibility category is 80 percent of
FPL, the Standardized MAGI Conversion Methodology will estimate the average disregard for
individuals with net income between 55 percent and 80 percent of FPL. If the average disregard
for that group of people is 7 percent of FPL, then the converted standard would be 87 percent of
FPL.
The standardized conversion methodology will not make any adjustment for differences between
current Medicaid financial methodologies and certain aspects of the MAGI rules which address
household composition and income counting. Our research determined that, for most
individuals, there was no difference between MAGI-based income and gross income under
current Medicaid rules; and, for other individuals, adjustments for MAGI rules which address
household composition and income counting would be too imprecise.
This methodology can be implemented in two ways: using national survey data (which CMS will
perform for all states); or using state data (which states will perform).
National Survey Data. Under this approach, the average disregard would be quantified for all
individuals within 25 percentage points of the FPL below the net income standard in each
applicable eligibility group for each state using data from the Survey of Income and Program
Participation (SIPP) weighted to represent each state. The SIPP is a nationally recognized data
source administered by the United States Census Bureau which contains detailed information on
cash and non-cash income types, household composition, familial relationships, and other
variables relevant to MAGI. To calculate converted income standards, CMS will use the SIPP
by modeling relevant rules currently used to assess Medicaid eligibility for each applicable group
in every state. To ease the implementation burden for states, CMS has identified the income
eligibility groups and applicable methodologies for each state and has been confirming that data
with each state. In addition, CMS will determine the converted MAGI-equivalent standards for
each applicable eligibility group using the SIPP in all states, whether or not a state elects this
implementation approach (see further discussion under Contingency Approach). States that do
not retain gross and net income information, or do not wish to use their own data, should
consider the SIPP data option. A schedule for when these conversions will be performed and
reviewed by states is provided later in this letter.
State Data. States that retain data on gross and net income for individuals in their eligibility
systems may have the information needed to determine the marginal disregard value of the
Standardized MAGI Conversion Methodology necessary to establish the MAGI-equivalent

Page 5 – State Health Official/State Medicaid Director

income standards for each eligibility group. Under this approach, a state would use
administrative data to determine the average value of income disregards for individuals in each
applicable eligibility group whose net income falls within 25 percentage points of the FPL below
the state’s net income standard. The average disregard amount from individuals in the marginal
band would then be added to the net income standard for each applicable eligibility group to
establish the MAGI-equivalent standard for the eligibility group. CMS will not perform the
conversion for states using state data but will provide technical assistance.
Option 2. State Proposal Option
In selecting the Standardized MAGI Conversion Methodology, we based our decision on the best
national information available as well as our analysis of state data, as provided by collaborating
pilot states. In some cases, individual states may have information that could allow them to
deploy alternative methodologies that meet the criteria identified above. In addition, some states
may have unusual disregards or income standards that make an alternative methodology as
effective in their state. In those cases, states may propose alternative methods, including
variations on the Standardized MAGI Conversion Methodology, and/or processes for
establishing the converted MAGI-based income eligibility standards such as:
•
•

Adjusting for differences in income counting and household composition rules (if a state
adjusts for MAGI income and household composition rules, it must do so using all MAGI
rules for all eligibility groups);
Adopting a different marginal band based on its own state specific disregards, data,
eligibility standards, and population analysis.

States wishing to propose alternative methods should review the information we will be
providing shortly (discussed at the end of this letter) on our research and conclusions over the
last year and take those results into consideration.
A state seeking to use an alternative conversion methodology must provide the necessary data to
CMS and demonstrate how that methodology (combined with the proposed data source) meets
statutory objectives. We will work with states as they develop their MAGI Conversion Plans and
undertake the conversion calculations. States will be responsible for performing the conversion
calculations under an alternative methodology. Before approving an alternative methodology,
CMS will conduct a review of the methodology, data and results.
Contingency Approach
CMS will proceed to calculate a state’s converted standards under the Standardized MAGI
Conversion Methodology, using SIPP data, for all states. These converted standards will be used
if a state chooses this approach or in the case that a state's conversion based on state data or its
alternative method is either not approved or is not completed by the deadline for MAGI
Conversion Plans (see timeline below).

Page 6 – State Health Official/State Medicaid Director

Timeline and Process for Submission of MAGI Conversion Plans
The development of the MAGI Conversion Plans will include five steps:
•

Step 1: MAGI Conversion Templates

•

Step 2: Statements of Intent/Selection of Conversion Methodology

•

Step 3: Data Analysis

•

Step 4: Submission of MAGI Conversion Plan

•

Step 5: State Plan Amendments/systems programming

Step 1: MAGI Conversion Templates due by January 15, 2013. Over the last several months,
CMS has issued to every state a pre-populated “template” setting forth all of the income
standards and other rules documented in the Medicaid and CHIP state plans and, as applicable,
section 1115 demonstration Special Terms and Conditions (STC). These templates map states’
pre-2014 eligibility groups that will transition into new groups in 2014 and, once finalized, will
document states’ income standards and capture other relevant information needed for income
conversion. States are asked to review the templates, confirm that the information is accurate,
and/or notify CMS of any discrepancies between the template and documented state practice by
January 15, 2013; most states have already completed this review. CMS will work closely with
states to resolve any discrepancies between policy and practice that might exist and when
practice differs from approved plans or STCs will not pursue compliance action against states,
provided the actual practice can be documented (e.g., through state regulations) and comports
with federal law. (In these cases, to conform with current practice, the state plan and/or waiver
terms and conditions may ultimately need to be modified.)
CMS will utilize the information from the templates for each state to develop converted income
eligibility levels for all states using the SIPP data and the Standardized MAGI Conversion
Methodology (see Step 3). This information will also be useful in assessing states’ alternative
conversion methodology proposals, as described below.
Step 2: Statements of Intent/Selection of Conversion Methodology due February 15, 2013.
States should consider the options presented in this guidance and submit by February 15, 2013 a
non-binding statement of intent to CMS indicating which MAGI conversion methodology they
intend to pursue. These statements should be sent via email to
IncomeConversion@cms.hhs.gov. This information will help us to prioritize the SIPP based
conversions, plan for additional technical assistance, and allow us the opportunity to provide
early feedback on the states’ planned direction.
Step 3: Data Analysis (on a rolling basis). CMS will be developing converted MAGI-based
standards using the Standardized MAGI Conversion Methodology based on SIPP data for all
states from January through April 2013. All states will have the opportunity to review the results
of the CMS data analysis using SIPP data before finalizing the information in the MAGI
Conversion Plans (see Step 4 below). We anticipate sharing the results of the SIPP data runs for
eligibility purposes on a rolling basis; all states will receive their conversions for review no later
than April 30, 2013. States will have 15 calendar days to review these recommended converted
standards and bring any errors to our attention, so that CMS can review the calculations. For

Page 7 – State Health Official/State Medicaid Director

example, if the state believes that a particular disregard was applied with the wrong frequency, in
order to review the question and, if necessary, recalculate the recommended income standards,
the state must bring that issue to our attention within 15 calendar days of receipt of the
information.
Questions regarding recommended converted income standards should be submitted via email to:
IncomeConversion@cms.hhs.gov.
Step 4: Submission of MAGI Conversion Plans. Section 1902(e)(14)(E) of the Act directs each
state to submit to the Secretary for approval its proposed MAGI-based income eligibility
standards, which should be accompanied by a description of the methodologies and procedures
used in developing such standards; we are referring to this submission as the MAGI Conversion
Plan. For a state that elects the Standardized MAGI Conversion, submission will be simple. The
MAGI Conversion Plan will consist of the information from the eligibility groups template and a
confirmation that the state intends to use the CMS-derived MAGI-based standards. CMS
approval of the MAGI Conversion Plan will be pro forma when we have performed the
conversion with SIPP data. States selecting this option should submit their MAGI conversion
plans after they have completed their review of the SIPP-based conversion and after CMS has
made and returned any necessary corrections, as discussed in Step 3, but in no case later than
May 31, 2013. States will be notified of their approval or disapproval by June 15, 2013.
States deciding to utilize their own data, or an alternative methodology, should submit their
MAGI Conversion Plans as soon as possible, but no later than April 30, 2013. This earlier
timeline is necessary for sufficient review of the proposed alternative. We will provide
additional details on the submission requirements in future guidance. Generally, however, the
review will cover the explanations of the methodology (if different than the Standardized MAGI
Methodology), details of the data used, and results. States will be notified of their approval or
disapproval by June 15, 2013.
Step 5: Provision of MAGI-based Eligibility Standards to Eligibility Systems and State Plan
Amendments by June 2013. Results of the MAGI income conversion will be programmed into
the necessary eligibility systems. States will incorporate MAGI-based income standards into
Medicaid and CHIP eligibility systems to ensure that the Medicaid agency can program the
MAGI-based eligibility standards in sufficient time for testing before October 1, 2013. Under
current Medicaid/CHIP and Exchange regulations, states have the option to delegate
Medicaid/CHIP eligibility determinations to the Exchange (using the state’s Medicaid and CHIP
rules subject to policies regarding who makes final eligibility determinations), or have the
Exchange make an assessment of Medicaid/CHIP eligibility (also based on the state’s rules) and
electronically transfer accounts of potentially eligible individuals to the state Medicaid or CHIP
agency for final determination. Information in each state’s MAGI Conversion Plan should be
shared with the Exchange operating in that state (whether state based or federally facilitated) by
June 2013, in order to support open enrollment on October 1, 2013.
Finally, the converted MAGI-based income standards for the MAGI groups will be
memorialized through amendments to the state Medicaid and CHIP plans and/or section 1115
demonstrations, if applicable. We anticipate that states will submit these state plan amendments
(SPAs) through the new, web-based system for submitting SPAs known as MACPro, which will
become available in 2013. CMS will be working closely with states through the State Operations

Page 8 – State Health Official/State Medicaid Director

and Technical Assistance (SOTA) process to discuss the timing of these SPA submissions in
order to ensure their timely review and approval.
Technical Assistance Documentation
CMS will make available technical assistance documents and artifacts on an ongoing basis. In
particular, we will share the following items with states shortly:
•

•
•
•

Research Results: Information about methods explored in our research, and the data results
that led us to select the Standardized MAGI Conversion Methodology, the 25 percent band,
and the decision not to make further adjustments for MAGI income counting and household
composition rules.
Eligibility Groups- Minimums and Maximums: Detailed descriptions of the eligibility
groups that states will need to convert and the minimum and maximum allowable eligibility
thresholds for each group.
SIPP Information: Information about the SIPP, to support understanding and interpretation
of SIPP based analysis.
Guidance on Applying State Data: Information for states wishing to explore how to
implement the Standardized MAGI Conversion Methodology using their own state data.

We hope that this guidance will be helpful to states as they move forward with implementation
of the streamlined, seamless system of coverage envisioned by the Affordable Care Act.
We look forward to working closely with states on MAGI income conversion over the coming
months. We will announce dates soon for webinars to review this information with states and the
availability and content of technical assistance. Please contact Stephanie Kaminsky, at
410-786-4653 or via email at stephanie.kaminsky@cms.hhs.gov with any questions.
Sincerely,
/s/
Cindy Mann
Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations
Matt Salo
Executive Director
National Association of Medicaid Directors

Page 9 – State Health Official/State Medicaid Director

Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Ronald Smith
Director of Legislative Affairs
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
William Garner
Legislative Director
Committee on Health and Human Services
National Governors Association

Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials

